Citation Nr: 0740027	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  04-34 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to special monthly pension for a surviving 
spouse based on need for regular aid and attendance or by 
reason of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty in the military during 
World War II, from April 1943 to December 1945.  He died in 
May 2003.  The appellant is his surviving spouse.  She 
appealed to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The Board finds that an additional issue is reasonably raised 
by the record, entitlement to improved death pension for a 
surviving spouse.  Since, however, this additional issue has 
not been developed for appellate review, the Board is 
referring it to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's certificate of death indicates he died in 
May 2003 as a result of non-small cell cancer of the lung, 
with coronary artery disease listed as a condition 
contributing to death but not resulting in the underlying 
cause. 

2.  The veteran's heart disease and terminal lung cancer 
first manifested many years after his military service and 
have not been linked by competent medical evidence to his 
service.  

3.  Service connection had not been established for any 
disability at the time of the veteran's death. 

4.  The appellant is not receiving improved death pension.




CONCLUSIONS OF LAW

1.  A service-connected disability was not a principal or 
contributory cause of the veteran's death.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1310 (West Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2007).

2.  The claim of entitlement to special monthly pension for a 
surviving spouse based on the need for regular aid and 
attendance or by reason of being housebound has no legal 
merit.  38 U.S.C.A. §§ 1502, 1541 (West Supp. 2005); 38 
C.F.R. §§ 3.351, 3.352 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for the cause of 
the veteran's death as well as special monthly pension (SMP) 
for a surviving spouse based on the need for regular aid and 
attendance or by reason of being housebound.  In the interest 
of clarity, the Board will initially discuss whether these 
issues have been properly developed for appellate review.  
The Board will then address the claims on their merits, 
providing relevant VA law and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

To the extent required by law, VA has complied with the duty-
to-notify provisions of the VCAA.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 197 (2002).  Since the Board finds that the appellant's 
claim of entitlement to SMP based on the need for regular aid 
and attendance or by reason of being housebound has no legal 
merit, the VCAA does not apply.  See 38 C.F.R. § 3.159(d); 
see also VAOPGCPREC 5-2004 (notice and assistance pursuant to 
the VCAA are not required where the claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit).  As such, the Board need only 
discuss the VCAA with respect to the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  

Letters by the RO dated in June 2003 and September 2003:  (1) 
informed the appellant about the information and evidence 
not of record that is necessary to substantiate her claim; 
(2) informed her about the information and evidence that VA 
will seek to provide; (3) informed her about the information 
and evidence she is expected to provide; and (4) requested 
that she provide any evidence in her possession that pertains 
to her claim, or something to the effect that she should 
"give us everything you've got pertaining to your claim."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

VA also has complied with holding by the U.S. Court of 
Appeals for Veterans Claims (Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), which 
states that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

VA also fulfilled its duty to obtain all relevant evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all 
relevant medical records identified by the appellant and her 
representative, which existed prior to the veteran's death in 
May 2003.  In addition, since the veteran's heart disease and 
lung cancer were first diagnosed many years after his 
separation from active duty and have not been linked by 
competent medical evidence to his service, a remand for a 
medical nexus opinion is not necessary to decide the 
appellant's cause-of-death claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Accordingly, the Board finds that no 
further action is needed to meet the requirements of the VCAA 
or Court.

II.  Service Connection for the Cause of the Veteran's Death

The law provides Dependency and Indemnity Compensation (DIC) 
for a spouse of a veteran who dies from a service-connected 
disability.  See 38 U.S.C.A. § 1310.  A service-connected 
disability is one that was incurred in or aggravated by 
active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Certain conditions, including heart disease, are 
chronic per se and therefore will be presumed to have been 
incurred in service if manifested to a compensable degree of 
at least 10 percent within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  See 38 C.F.R.      
§ 3.312(b).  A contributory cause of death is one which 
contributed substantially or materially to cause death, or 
aided or lent assistance to the production of death.  See 38 
C.F.R. § 3.312(c).  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Id. 

It is recognized there are primary causes of death that, by 
their very nature, are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was, itself, of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

To establish her entitlement to cause-of-death benefits, the 
widow-appellant must somehow link her late husband-veteran's 
death to his military service.  Cf. Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 
Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992)).  As a lay person, she does not have 
the necessary medical training and/or expertise to establish 
this link, herself.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The veteran's certificate of death shows he died in May 2003.  
The immediate cause of his death was "non-small cell cancer 
[of the] lung."  The approximate interval between the onset 
of the terminal lung cancer and his death was one year.  
In addition, coronary artery disease is listed as a 
significant condition contributing to his death but not 
resulting in the underlying cause.  Therefore, the central 
issue in this case is whether his fatal lung cancer or heart 
disease are related to his military service.  

The Board initially notes that service connection had not 
been established for any disability at the time of the 
veteran's death.  In fact, a September 1950 Board decision 
denied service connection for a cardiac condition, with 
claimed leakage of the heart, and rating decisions dated in 
January and March 2003 denied service connection for lung 
cancer. 

Those decisions were primarily based on the veteran's service 
medical records, which made no reference to lung cancer or 
heart problems.  Of particular relevance, his physical 
examination immediately prior to his discharge from service 
in December 1945 makes no reference to either cancer or heart 
problems.  Indeed, a physical examination at that time 
revealed that his cardiovascular system and lungs were 
normal.  His blood pressure was 146/74.  Thus, his service 
medical records provide highly probative evidence against his 
appellant-widow's DIC claim.  See Struck v. Brown, 9 
Vet. App. 145 (1996).

The veteran was first seen for heart problems approximately 
five years after his military service had ended.  In an April 
1950 letter, H.H., M.D., stated that a then recent 
examination had revealed the veteran had mild left 
ventricular failure, with symptoms involving a rapid 
auricular fibrillation and a generalized systolic murmur.  
Dr. H.H. then indicated the veteran's cardiac condition was 
of undetermined etiology and duration.  In other words, Dr. 
H.H. did not indicate that the veteran's heart condition 
began either in service or during the one-year presumptive 
period after service.  Accordingly, Dr. H.H.'s letter 
provides evidence against the appellant-widow's claim.  See 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000). I

Records from St. Mary's Health System show that the veteran 
was treated for coronary artery disease in 1995.  Again, 
however, none of these records includes a medical opinion 
concerning the etiology or date of onset of this condition.  
Therefore, the overall medical evidence shows that the 
veteran's heart condition was first diagnosed approximately 
five years after his separation from active duty and has not 
been linked by competent medical evidence to service.  This 
five-year period between service and the onset of heart 
disease provides highly probative evidence against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling 
that a prolonged period without medical complaint can be 
considered, along with other factors, as evidence of whether 
an injury or a disease was incurred in service which resulted 
in any chronic or persistent disability).

Turning to the veteran's cancer, the record shows that lung 
cancer was first diagnosed in July 2002, approximately 57 
years after the veteran's discharge from service.  The 
medical records showing treating for the veteran's lung 
cancer also make no reference to the etiology or date of 
onset this condition.  Thus, these records only provide 
evidence against the claim.  See Maxson and Maggitt, 
both supra. 

The Board notes that the only risk factor mentioned in these 
reports is the veteran's 50-year history of heavy smoking 
(two packs per day).  In light of this risk factor, the Board 
has considered the potential argument that the veteran's 
smoking in service caused his lung cancer, or that he became 
nicotine dependent in service which ultimately resulted in 
the development of lung cancer.  However, legislation was 
enacted prohibiting service connection for a death or 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
claimant during the claimant's military service.  38 U.S.C.A. 
§ 1103; Internal Revenue Service Restructuring and Reform Act 
of 1998, Pub. L. No. 105-206, 112 Stat. 685, 865- 66 (1998).  
Section 1103 applies to claims filed after June 9, 1998.  
Since the appellant filed her claim in 2003, service 
connection for the cause of the veteran's death based on the 
use of tobacco products is precluded.

Unfortunately, no medical evidence of record supports the 
appellant's theory.  The Board emphasizes that where the 
determinative issue is medical causation or a diagnosis, only 
those with specialized medical knowledge, training, or 
experience are competent to provide evidence on the issue.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991).  There is simply 
no evidence in this case that the appellant possesses the 
medical training and expertise necessary to render an opinion 
concerning the cause of the veteran's death.  Therefore, her 
lay statements are of no probative value in this regard.  
See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

In conclusion, the Board finds that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  The 
Board is sympathetic to the appellant's loss of her husband, 
but the Board may not go beyond the factual evidence 
presented in this claim to provide a favorable determination.  
Accordingly, the appeal is denied.

III.  Entitlement to SMP Based on the 
Need for Regular Aid and Attendance or by 
Reason of Being Housebound

The appellant is seeking SMP based on the need for regular 
aid and attendance or by reason of being housebound.  To 
qualify for SMP, however, she must first establish her 
entitlement to improved death pension benefits.  See 
38 U.S.C.A. § 1541(d), 1502(b); 38 C.F.R. § 3.351(b), (c), 
3.352(a).  Since she is not in receipt of such benefits, her 
claim of entitlement to SMP for a surviving spouse based on 
the need for regular aid and attendance or by reason of being 
housebound has no legal merit.  Sabonis v Brown, 6 Vet. App. 
426, 430 (1994) (where the law and not the evidence is 
dispositive, the Board should deny the claim on the ground of 
the lack of legal merit or the lack of entitlement under the 
law.)  Accordingly, the appeal of this claim is dismissed. 

The Board reiterates that the ancillary issue of entitlement 
to improved death pension for a surviving spouse is being 
referred to the RO for appropriate action.  If these benefits 
are awarded, the appellant can then reapply for SMP based on 
the need for regular aid and attendance or by reason of being 
housebound.




ORDER

Service connection for the cause of the veteran's death is 
denied. 

The claim for special monthly pension for a surviving spouse 
based on the need for regular aid and attendance or by reason 
of being housebound is dismissed.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


